MEMORANDUM **
California state prisoner Edward Charles Jenkins appeals pro se the district court’s summary judgment in favor of prison officials in his 42 U.S.C. § 1983 action alleging violations of the Eighth Amendment. We have jurisdiction pursuant to 28 U. S.C. § 1291. We review de novo, Barnett v. Centoni, 31 F.3d 813, 815 (9th Cir.1994) (per curiam), and we affirm.
The district court properly granted summary judgment on Jenkins’ excessive force claim because Jenkins failed to raise a genuine issue of material fact that the force was not applied in a good faith effort *756to maintain or restore discipline and was instead used maliciously to cause him harm. See Johnson v. Lewis, 217 F.3d 726, 733 (9th Cir.2000) (quoting Whitley v. Albers, 475 U.S. 312, 320-21, 106 S.Ct. 1078, 89 L.Ed.2d 251 (1986)). The district court also properly granted summary judgment on Jenkins’ due process claim because Jenkins did not raise a genuine issue of material fact as to whether his confinement in administrative segregation was an atypical and significant hardship in relation to ordinary prison life. See Sandin v. Conner, 515 U.S. 472, 483-84, 115 S.Ct. 2293, 132 L.Ed.2d 418 (1995).
The district court did not abuse its discretion by denying Jenkins’ motions to compel discovery. See Mabe v. San Bernadino County, 237 F.3d 1101, 1112 (9th Cir.2001).
The district court did not abuse its discretion by denying Jenkins’ motion to recuse the district court judge because Jenkins failed to present adequate evidence of bias or prejudice. See Kulas v. Flores, 255 F.3d 780, 783, 787 (9th Cir.2001).
Jenkins’ remaining contentions lack merit.
Jenkins’ motion for sanctions is denied.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.